Citation Nr: 1106268	
Decision Date: 02/15/11    Archive Date: 02/28/11	

DOCKET NO.  07-07 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low back 
injury.   

2.  Entitlement to service connection for a right wrist 
disability.   

3.  Entitlement to service connection for a disability manifested 
by rotary cuff joint pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to October 1987 
and from October 1988 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA), in Houston, Texas, that, in pertinent 
part, denied entitlement to service connection for the 
disabilities at issue.  The case was previously before the Board 
in July 2010 at which time it was remanded in pertinent part for 
further development.  The requested actions have been 
accomplished and the case has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates 
against a finding that the Veteran has residuals of back injury 
related to active military service or to any incident thereof, 
and any current arthritis was not manifested within the first 
year following service discharge.  

2.  Any current right wrist disability is not shown to be related 
to active military service or to any incident thereof, and any 
arthritis of the wrist was not manifested within the first year 
following service discharge.  

3.  A disability manifested by rotary cuff joint pain is not 
shown to be related to the Veteran's active service. 






CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a low 
back injury are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).  

2.  The criteria for service connection for a chronic right wrist 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010).  

3.  The criteria for service connection for a disability 
manifested by rotary cuff joint pain are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist 
claimants in developing information and evidence necessary to 
substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA is 
in receipt of a complete or substantially complete application 
for benefits it will notify the claimant of the following:  (1) 
information and medical evidence that is necessary to 
substantiate the claim; (2) what portion of the information and 
evidence that VA will seek or that VA will obtain; and (3) what 
portion of the evidence and information the claimant is to 
provide.  

Also, the VCAA notice requirements apply to all five elements of 
the service connection claim.  Those elements are:  (1) Veteran's 
status; (2) the existence of disability; (3) a connection between 
the Veteran's service and the disability; (3) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board finds there has been essential compliance with the 
mandates of the VCAA with regard to the disabilities at issue.  
In a letter dated as recently as August 2010, the Veteran was 
provided with notice of the information and evidence needed to 
substantiate his claims.  He was also told what evidence VA was 
responsible for obtaining and what evidence VA would assist him 
in obtaining.  

With regard to the duty to assist the Veteran, under 38 U.S.C.A. 
§ 5103A, VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a claim.  
VA has obtained the service treatment records and VA medical 
records.  The case was remanded by the Board in July 2010.  As a 
result of the remand, the Veteran was accorded a comprehensive 
examination in October 2010 for the purpose of obtaining an 
opinion as to the etiology of any current back, right wrist, and 
rotator cuff problems.  The record reflects the examination was 
conducted by a physician's assistant.  The Veteran's accredited 
representative has asked that the case be remanded in order that 
the Veteran might be accorded an examination by a certified 
physician, and not just a physician's assistant.  However, the 
representative has not identified anything specifically wrong 
with the conduct of the October 2010 examination.  The Board 
notes that examination included X-ray studies.  The Board also 
notes there is no evidence showing that the physician's assistant 
is not competent to conduct and examination and provide an 
opinion.  A physician's assistant is expected to have some degree 
of training and experience in medical matters.  The individual 
had the claims file and all available records for review and 
indicated that such review was conducted in conjunction with the 
examination.  

The Board therefore finds the Veteran had had an ample 
opportunity to participate actively in the processing of his 
claim by VA and VA has done everything possible to assist the 
Veteran in developing the claims.  Accordingly, the Board finds 
VA has satisfied its duty to notify and assist the Veteran in 
developing evidence pertinent to the claims.  Adjudication of the 
claim at this juncture, without directing or accomplishing any 
additional notification or development action poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Pertinent Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).  

For the showing of chronicity in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only where the condition noted during 
service (or within the presumptive period) is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for disability first 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

Additionally, for a Veteran who has served 90 ninety days or more 
on active service during a period of war or after December 31, 
1946, certain chronic diseases, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree of 10 percent or more within one year following service 
discharge.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred in or aggravated 
during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. 
Cir. 2004); See also Holton v. Shinseki, 557 F. 3d 1362 (F. 3d 
1362 (Fed. Cir. 2009).  The absence of any one element will 
result in denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).  

 Evidentiary Standards

The VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue 
and the record does not show that the claimed disabilities are 
the result of participation in combat and therefore the combat 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept determining whether medical or lay 
evidence may be considered.  In other words, this means whether 
the evidence is admissible as distinguished from weight and 
credibility.  The former determines whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination made as to the probative value of the 
evidence after the evidence has been submitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  

Competent lay evidence means any evidence not requiring that the 
claimant has specialized education, training, or experience.  Lay 
evidence is competent evidence provided by a person who has 
knowledge of facts or circumstances, and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. 
§ 3.159.  

The Court, as fact finder, must determine the probative value or 
weight of the medical evidence.  Washington v Nichols, 19 Vet. 
App. 362, 369 (2005).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of the 
matter, the Secretary of VA shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims 
folder.  The Board has an obligation to provide reasons and bases 
supporting its decision.  There is no need to discuss in detail 
all the evidence submitted by the Veteran or on his behalf.  See 
Gonzalez v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence, and what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).  

The service treatment records shows that on one occasion in 
March 1992 the Veteran was seen for a complaint of back pain that 
occurred four days after heavy lifting.  There was no prior 
history of back trauma.  The diagnosis was muscle strain.  

The Veteran was seen in September 1989 for a complaint of pain in 
the right wrist of two months' duration.  He stated there was no 
reason for the pain; he had no history of previous damage to the 
wrist.  An assessment was made of possible wrist damage.  He was 
sent for further evaluation and it was then determined that while 
there was no significant swelling, there was positive crepitus 
and slight tenderness to palpation.  The wrist exhibited good 
strength.  The assessment was tendonitis.  He was given a wrist 
splint, some Motrin, and was placed on profile status for two 
weeks.  

The Veteran was seen again for a complaint of right wrist pain in 
April 1990.  There were no visible signs of swelling, although 
there was slight pain during palpation.  The assessment was 
injured right wrist.  

The remainder of the service treatment records are without 
reference to complaints or findings indicative of the presence of 
a back disability, a right wrist disorder, or disability 
involving the rotator cuffs.  

The initial claim for service connection for the disabilities at 
issue was not received until 2006, a time many years following 
service discharge.  The Veteran did not refer to receiving any 
treatment in the years post service for the claimed disabilities.  

A July 2006 memorandum from a VA employee noted that records from 
the William Beaumont Army Medical Center, El Paso, Texas, 
pertaining to treatment and evaluation of the Veteran from 
February 1994 to the present time were "unavailable for review."  
All procedures to obtain the treatment records for the Veteran 
had been correctly followed.  In May 2006 an attempt had been 
made to request treatment records from the Belmont Army Medical 
Center, but a communication that month reflected there were no 
records available at that facility.  

The Veteran was accorded a spine examination by VA in April 2007.  
The claims file was not available for review.  It was noted the 
Veteran was currently incarcerated at the Texas Department of 
Corrections.  The Veteran referred to sustaining an injury to the 
back in 1992 when running.  He claimed he was given a diagnosis 
of muscle strain.  There had never been any surgery to the back.  
Clinical evaluation and X-ray studies were accomplished and the 
assessment was age-acquired degenerative disc disease.  The 
examiner stated the Veteran "has very minor age-acquired 
degenerative disc disease.  This is not out of proportion to the 
Veteran's age and there is no indication that he has any 
traumatic caused degenerative disc disease.  There is no 
indication that he had degenerative disc disease while he was in 
the military.  My opinion is that his current age-acquired 
degenerative  disc disease is not related to his military 
service."  

The Veteran was accorded another rating examination of the joints 
by VA in October 2010.  At this time, the claims file and all 
available records were reviewed by the examiner.  

The Veteran did not recall any specific right wrist injury.  He 
referred to intermittent discomfort, cramping, and itching in the 
fingers.  Actually, he referred more to problems with the fingers 
and stated he had no complaints regarding the wrist at all.  He 
reported no recent treatment or evaluation for the wrist, stated 
he had had no surgery or hospitalization for the wrist, used no 
braces or aids, and described no limitations with activities of 
daily living and took no medication for the wrist.  He was taking 
Naproxen and Robaxin as well as Tramadol for his back disorder.  

On examination of the wrist, there was no obvious deformity.  X-
ray studies of the wrist showed an old avulsion fracture of the 
right radial styloid of indeterminate age.  The remainder of the 
visualized osseous structures were intact.  There was evidence of 
a previous injury to the right wrist, but the Veteran reported he 
did not recall any injury to the wrist either in service or after 
service.  The only complaint he had regarding the right upper 
extremity was catching and locking of the index, middle, and 
right fingers of the right hand.  The examiner stated there was 
no evidence of complaint that the Veteran ever had an injury to 
the wrist, although notation was made of wrist pain in April 1990 
from overuse and in September 1989 when there was notation of a 
history of trauma and tendinitis was diagnosed.  Currently he 
exhibited full range of motion of the wrist with good power and 
no complaints.  The examiner stated "it is less likely as not 
that the current wrist condition which was a normal examination 
is related to the military service."  

The Veteran stated he fell in Germany and injured the right 
shoulder and the back.  He currently was working doing janitorial 
work, but he described no limitations with activities of daily 
living or working.  He had never had any physical therapy, 
surgery, hospitalization for the shoulder and he had no braces or 
other aids.  He did not refer to any flare-ups or incapacitating 
episodes, although he did note some limitations with overhead 
activities.  Clinical examination showed mild impingement 
syndrome in each shoulder.  The X-ray studies showed no evidence 
of an acute fracture involving the right shoulder, but there were 
minimal degenerative changes.  X-ray studies of the left shoulder 
were unremarkable.  The examiner stated the Veteran had mild 
bilateral impingement syndrome in both shoulders and minimal 
degenerative changes to the right shoulder.  It was noted the 
service treatment records were silent for any complaint, 
treatment, or evaluation involving either shoulder.  Notation was 
made that the Veteran was seen for complaints regarding the 
shoulders while in prison in July 2006.  It was noted that X-ray 
studies in July 2006 were within normal limits.  The examiner 
stated that "based on all of the evidence available it is 
certainly less likely as not that the Veteran's mild impingement 
syndrome  in the shoulder is in any way associated with any event 
or injury in the service."  

With regard to the back, the examiner indicated the Veteran 
reported hurting the back when he fell while running in 1992.  
The Veteran stated he had never had any physical therapy, 
surgery, or injections regarding the back.  X-ray studies done 
earlier in 2010 showed mild spondylosis of the lumbar spine 
without evidence of degenerative disc or degenerative joint 
disease.  The examiner noted that since the Veteran's discharge 
in early 1994, there were no complaints regarding the back until 
he was seen while in prison in July 2006 for a complaint of back 
pain.  The examiner stated that the Veteran had a one time muscle 
strain involving the low back in March 1992.  The examiner stated 
"it is certainly it is less likely as not the Veteran's lumbar 
spine is associated with the military service."  

The evidence does not show that the Veteran was diagnosed with 
arthritis of the lumbar spine or right shoulder within one year 
following his separation from service.  As such, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran is competent to report 
symptoms that he experiences at any time because this requires 
only personal knowledge as it comes through his senses.  Layno v. 
Derwinski, 6 Vet. App. 465, 470 (1994).  See also Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).  The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence, but lay evidence does not lack 
credibility merely because it is not accompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F. 3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous 
medical records does not serve as an "absolute bar" for a service 
connection claim); Barr, 21 Vet. App. at 303 (the Board may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or its 
symptoms).  

Although the Veteran asserts that he has had problems with his 
back, wrist, and shoulders since service, after review of the 
entire lay and medical evidence of record, the Board finds that 
the weight of the evidence reflects that he did not experience 
continuous symptoms of back, neck, or shoulder problems for years 
after service separation.  The Board concludes that the Veteran's 
assertion of continued symptomatology since active service, while 
competent, is not credible.  The Veteran's recently reported 
history of symptoms of difficulties in service is not consistent 
with the contemporaneous lay and medical evidence of record.  The 
Veteran was seen for complaints with regard to the back and the 
wrist while in service, but it appears the problems were acute 
and transitory in nature and resolved without residual 
difficulty.  He was able to serve without apparent difficulty for 
some time after the episodes when he was seen for evaluation of 
wrist and back concerns.

More probative value is given to the comments from the VA 
examiners who examined the Veteran in 2007 and again in 2010.  
Each opined that it was not at least as likely as not that any 
current back disability was related to the Veteran's active 
service.  The examiner in 2010 also indicated that any current 
wrist disability was not related to the Veteran's military 
service and that the recently diagnosed mild impingement syndrome  
of the shoulders was not "in any way" related to any event or 
injury in service.  The examiner in October 2010 had access to 
the entire claims file and indicated all available records had 
been reviewed prior to rendering his opinion.  The Board notes 
there is no contrary opinion of record.  

In view of the foregoing, the Board finds that the weight of the 
lay and medical evidence is against a finding of continuity of 
symptoms since service separation with regard to the back, the 
wrist, and/or the shoulders.  Accordingly, the award of service 
connection based on chronicity and continuity of symptomatology 
is not for  application.  38 C.F.R. § 3.303; See Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).  


ORDER

Service connection for residuals of a back injury is denied.  

Service connection for a right wrist disability is denied.  

Service connection for a disability manifested by rotator cuff 
joint pain is denied.  



	                        
____________________________________________
	M.G. MAZZUCCHELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


